DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant’s information disclosure statements filed 6/16/2020 and 7/23/2021 have been considered and are included in the file. 
Claim Objections
Applicant is advised that should claim 28 be found allowable, claim 29 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the sea" in lines 3-4. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “a fluid connection” in line 7. It is unclear if this is the same “fluid connection” in line 5 of the same claim or if this is a separate, additional limitation.  
Claim 10 recites the limitation "the first, second .. fluid containers" in lines 3-4. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 15, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Du (CN 103766269, machine translation attached).
Regarding claim 13, Du discloses a method of operating a fish farm having at least one land-based fish tank (12), the method comprising: (i) bringing a fluid container (2) into fluid communication with a water reservoir and circulating water from the water 
Regarding claim 15, Du discloses wherein the water reservoir is located: lower than an upper water surface in the at least one fish tank, or lower than the at least one fish tank (Fig. 1).
Regarding claim 18, Du discloses wherein the step of circulating water from the water reservoir, through the fluid container and to the water reservoir is carried out by: a pump arranged in the fluid container, a pump arranged in a supply line or a discharge line fluidly connecting the fluid container with the water reservoir, or natural flow caused by temperature and density differences in the water (see paragraph [0030] of machine translation). 
Regarding claim 19, Du discloses wherein the step of circulating water between the fluid container and the fish tank is carried out by: a pump arranged in the fluid container, a pump (3) arranged in a circulation conduit (5) fluidly connecting the fluid container with the fish tank (12), or natural flow caused by temperature and density differences in the water. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (KR 101362435, machine translation attached) in view of Nordahl-Pedersen (WO 2017176125).
Regarding claim 1, Lim discloses a fish farm having at least one land-based fish tank (10) and a water supply system (Fig. 2), the water supply system comprising: a supply line (30) and a discharge line (75), the supply line (30) being fluidly connected to a water reservoir (20); a fluid intermediate storage (50); a circulation conduit (35) fluidly connected to the at least one fish tank (70) (paragraph [0030] of machine translation); a valve arrangement ((33) and (84)) fluidly connected to the supply line (30), the fluid intermediate storage (50) and the circulation conduit (35), the valve arrangement having: a first operational configuration in which the valve arrangement permits circulation of fluid between the fluid intermediate storage and the at least one fish tank via the circulation conduit (when (84) is open, allows fluid between (50) and (70) via (35)) and a second operational configuration in which the valve arrangement permits circulation of fluid between the fluid intermediate storage and the water reservoir via the supply and discharge lines (when (33) is open, allows fluid between (50) and (20)).
Lim does not explicitly teach the discharge line being fluidly connected to a water reservoir and a valve arrangement fluidly connected to the discharge line.
Nordahl-Pedersen teaches the discharge line being fluidly connected to a water reservoir (Figs. 1 and 6, page 8, lines 23-28 and page 9, lines 23-28) and a valve arrangement fluidly connected to the discharge line (page 8, lines 23-28). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fish farm of Lim to send the discharge to a reservoir and to control the discharge through a valve arrangement as taught by Nordahl-Pedersen in order to conserve water and to provide a more efficient fish farm.   
Regarding claim 2, Lim as modified by Nordahl-Pedersen teaches (reference to Lim) the fish farm of claim 1, comprising at least one pump (40) operable to flow water between the intermediate storage (50) and the circulation conduit (35) and/or from the supply line (30), via the intermediate storage (50), to the discharge line (75). 
Regarding claim 3, Lim as modified by Nordahl-Pedersen teaches (reference to Lim) wherein the water reservoir (20) is located: lower than an upper water surface in the at least one fish tank, or lower than the at least one fish tank (water from (20) pumped upward to (50) than into (70)), paragraphs [0018]-[0022] of machine translation). 
Regarding claim 4, Lim as modified by Nordahl-Pedersen teaches (reference to Nordahl-Pedersen) wherein the water reservoir comprises a common supply and discharge reservoir, and wherein the common supply and discharge reservoir is the sea (Fig. 1, page 8, lines 23-28).
Regarding claim 5, Lim as modified by Nordahl-Pedersen teaches (reference to Nordahl-Pedersen) wherein the water reservoir comprises separate supply and discharge reservoirs (Fig. 6, page 9, lines 23-28). 
Regarding claim 7, Lim as modified by Nordahl-Pedersen teaches (reference to Lim) wherein the intermediate storage is arranged: at a height which is at the same height as the at least one fish tank (Fig. 2 shows the heights of the intermediate storage and the at least one fish tank as the same).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lim (KR 101362435, machine translation attached) and Nordahl-Pedersen (WO 2017176125) and further view of Plante (US 2017/0105393).
Regarding claim 6, Lim as modified by Nordahl-Pedersen is silent as to wherein the at least one pump comprises pump located in the intermediate storage. 
Plante teaches at least one pump comprises pump (10) located in the intermediate storage (6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fish farm of Lim modified by Nordahl-Pedersen to include the pump within the intermediate storage as taught by Plante in order to reduce space needed for the system. 
Claims 9-10 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (KR 101362435, machine translation attached) and Nordahl-Pedersen (WO 2017176125) and further view of Du (CN 103766269, machine translation attached).
Regarding claim 9, Lim as modified by Nordahl-Pedersen is silent as to wherein the intermediate storage comprises a first fluid container and a second fluid container, 
Du teaches the intermediate storage comprises a first fluid container (2) and a second fluid container (5), and wherein the valve arrangement ((6) and (13)) is operable to, simultaneously, maintain a fluid connection between the supply (10) and discharge (8) lines and the first fluid container (2), and maintain a fluid connection between the circulation conduit (portion of (5)) and the second fluid container (the rest of (5)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fish farm of Lim as modified by Nordahl-Pedersen with multiple intermediate storage containers as taught by Du in order to provide further control of the overall system by being able to control flow of fluids.  
Regarding claim 10, Lim as modified by Nordahl-Pedersen is silent as to wherein the intermediate storage comprises a third fluid container, and wherein the valve arrangement is operable to independently control each of the first, second and third fluid containers to be: in fluid connection with the supply and discharge lines, or in fluid connection with the circulation conduit. 
Du teaches the intermediate storage comprises a third fluid container (2), and wherein the valve arrangement ((13) and (6)) is operable to independently control each of the first (portion of (10)), second (portion of (5)) and third fluid (2) containers to be: in fluid connection with the supply (10) and discharge lines (8), or in fluid connection with the circulation conduit (the rest of (5)). It would have been obvious to one of ordinary 
Regarding claim 26, Lim as modified by Nordahl-Pedersen teaches wherein the at least one pump comprises a first pump (40) arranged in the supply line (30) or the discharge line.
Lim as modified by Nordahl-Pedersen does not explicitly teach wherein the at least one pump comprises a second pump arranged in the circulation conduit. 
Du teaches wherein the at least one pump (3) comprises a pump arranged in the circulation conduit (5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fish farm of Lim modified by Nordahl-Pedersen to include the pump within the circulation conduit as taught by Du in order to help move the fluid after exiting the intermediate storage.
Regarding claim 27, Lim as modified by Nordahl-Pedersen does not explicitly teach wherein the intermediate storage is arranged at a height which is lower than the at least one fish tank. 
Du teaches the intermediate storage (2) is arranged at a height which is lower than the at least one fish tank (12) (Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fish farm of Lim as modified by Nordahl-Pedersen with the configuration of the intermediate storage lower than the at least one fish tank as taught by Du so that a 
Regarding claim 28, Lim as modified by Nordahl-Pedersen does not explicitly teach wherein the intermediate storage is arranged at a height which is between the at least one fish tank and the water reservoir.
Du teaches wherein the intermediate storage is arranged at a height which is between the at least one fish tank and the water reservoir (Fig. 1; water storage (2) is lower in height than the water collecting (1) which has the cultivation, and is higher than the water reservoir (see return pipe line (8) and inlet pipe prior to entering outer circulation water pump (4))). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fish farm of Lim as modified by Nordahl-Pedersen with the configuration of the intermediate storage lower than the at least one fish tank and higher than the reservoir as taught by Du so that pumps can be used to have increased automated control over the flow of fluid from the reservoir into the at least one fish tank.
Regarding claim 29, Lim as modified by Nordahl-Pedersen does not explicitly teach wherein the intermediate storage is arranged at a height which is between the at least one fish tank and the water reservoir.
Du teaches wherein the intermediate storage is arranged at a height which is between the at least one fish tank and the water reservoir (Fig. 1; water storage (2) is lower in height than the water collecting (1) which has the cultivation, and is higher than the water reservoir (see return pipe line (8) and inlet pipe prior to entering outer circulation water pump (4))). It would have been obvious to one of ordinary skill in the .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lim (KR 101362435, machine translation attached) and Nordahl-Pedersen (WO 2017176125) and further in view of Straight et al. (US 2017/0325427).
Regarding claim 11, Lim as modified by Nordahl-Pedersen is silent as to wherein the valve arrangement comprises: a first valve unit fluidly connected to the discharge line, the intermediate storage and the circulation conduit; and a second valve unit fluidly connected to the supply line, the intermediate storage and the circulation conduit. 
Straight et al. teaches the valve arrangement ((120), (235)) comprises: a first valve unit fluidly connected to the discharge line, the intermediate storage and the circulation conduit (valves on discharge side of fish tanks (245) that bring the water up to the grow towers (240)); and a second valve unit fluidly connected to the supply line, the intermediate storage and the circulation conduit (valves on the supply side of tanks directed from the grow towers). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fish farm of Lim as modified by Nordahl-Pedersen with a valve arrangement that allows for fluid movement and control efficiently for specific ratios for example (Straight et al.: paragraph [0037] provides an example of the automation using the valve arrangement).   
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Du (CN 103766269, machine translation attached).
Regarding claim 14, Du does not explicitly teach wherein the fluid container is a first fluid container and the method further comprises: (iii) bringing a second fluid container into fluid communication with the water reservoir and circulating water from the water reservoir, through the second fluid container and to the water reservoir, and (iv) bringing the second fluid container into fluid communication with the at least one land-based fish tank and circulating water between the second fluid container and the fish tank, wherein steps (iii) and (iv) are carried out as separate, sequential steps, and wherein steps (i) and (iv) are carried out simultaneously and steps (ii) and (iii) are carried out simultaneously. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of operating a fish farm of Du with an additional fluid container (2) that has fluid communication such as the first fluid container if more land-based fish tanks (12) are used in the fish farm in order to stabilize the system. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).     
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Du (CN 103766269, machine translation attached) in view of Lim (KR 101362435, machine translation attached).
Regarding claim 22, Du does not explicitly teach wherein the separate, sequential steps (i) and (ii) are controlled by a valve arrangement fluidly connected to the fluid container, the water reservoir and the at least one fish tank, the valve 
Lim teaches the separate, sequential steps (i) and (ii) are controlled by a valve arrangement ((33) and (84)) fluidly connected to the fluid container, the water reservoir and the at least one fish tank, the valve arrangement having: a first operational configuration in which the valve arrangement permits circulation of fluid between the fluid container and the at least one fish tank (when (84) is open, allows fluid between (5) and (70) via (35)), and a second operational configuration in which the valve arrangement permits circulation of fluid between the fluid container and the water reservoir (when (33) is open, allows fluid between (50) and (20)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of operating a fish farm of Du with the operational configuration taught by Lim in order to provide an operational configuration for the fluid container to permit circulation of fluid between components.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        

/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643